Citation Nr: 1536733	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  04-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Diane C. Harr, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1968 to October 1971, with additional service in the Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  

This case was previously before the Board in January, 2007, August 2008, and January 2011, at which times the Board remanded the matter for additional evidentiary and procedural development.  In August 2008, the Board denied service connection for PTSD.  In November 2012, the Board denied the Veteran's appeal for service connection for an acquired psychiatric disorder other than PTSD.  He appealed this decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In April 2014, the Court granted a joint motion for remand (JMR) which vacated and remanded the Board's November 2012 denial.  Subsequently, the Board remanded the matter for additional development in October 2014.  The Board finds that there has been substantial compliance with its October 2014 remand orders and that it may, therefore, proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, an acquired psychiatric disorder manifested by a chronic adjustment disorder, and other than PTSD, is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, manifested by a chronic adjustment disorder, and other than PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain disorders, including psychoses, qualify as "chronic diseases," which are listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 C.F.R. § 3.384.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.  The Board finds that it can adjudicate the Veteran's claim through direct service connection; thus, it does not need to analyze his claim for service connection on a presumptive basis.  

The claims file includes numerous VA examinations, as well as other VA treatment records, in which medical professionals confirmed the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as diagnoses under the DSM-V, as shown by the February 2015 VA examination.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V criteria.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Board further notes that the provisions of 38 U.S.C.A. § 1154(b) (West 2014) do not apply to this claim, as it has not been claimed that the disability was incurred while engaging in combat.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, numerous VA and private medical treatment records, including the February 2015 VA examination, show diagnoses and treatment for various psychiatric disorders after service, including a chronic adjustment disorder.  Thus, the Veteran's current diagnosis for an acquired psychiatric disability, including chronic adjustment disorder, is not in question.  Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current acquired psychiatric disorder.

The Veteran's service treatment records, including in December 1969 and July 1970, show treatment for hand fractures but without reference to the circumstances leading to the injuries.  He was found psychiatrically normal during his October 1971 separation examination and his July 1977, August 1985, and August 1987 Coast Guard Reserves examinations.  He denied depression/excessive worry, nervous trouble of any sort, and frequent trouble sleeping during his Reserves examinations. 

Post-service treatment records show that he has been diagnosed as having several psychiatric disorders to include anxiety disorder, depressive disorder, mood disorder, adjustment disorder, personality disorder, and bipolar disorder.  VA records from January 1995 to April 2002 show that the Veteran was seen at the Vet Center to address several problems to include marriage, employment, anger management, and his continuing recovery and sobriety. 

In August 1998, he reported harboring resentment towards military service when he returned from serving off the shores of Vietnam, and that he turned to substance abuse in response.  These records show he was assessed as having a psychosocial problem not otherwise specified (NOS).  However, in June 1997, he denied any real problems from his Vietnam experiences.  Likewise, in October 2000, he denied any traumatic service experiences.

In August 2002, the Veteran expressed that he suffered from anxiety during service.  In December 2002, he discussed how his father beat him as a child and the link between his fear and a lack of control.  He indicated that he felt forced and trapped in service.  In March 2006, he was reported to have had some sleep difficulty with anxiety and anger correlated with a smoke trigger.  During an examination in August 2006, it was found that he appeared to have some anxiety symptoms related to his experience in Vietnam but that he did not fit the classic PTSD symptoms. 

Furthermore, in an October 2008 VA examination, he was noted as having a history of difficulty adjusting to boot camp and problems with anger management to include punching walls when he lost his temper in service.  It was noted that the Veteran was treated several times for self-induced injuries to the hand and that he had some disciplinary problems with not returning to the ship during service.  This examination noted that he had low amounts of traumatic stress and that he did not receive psychiatric treatment in service. 

He was diagnosed with adjustment disorder with disturbances of emotion and conduct.  The examiner noted that the Veteran had a history of interpersonal instability exacerbated by alcohol abuse and anger management problems.  It was noted that he worked for 20 years after service, and was able to control his condition for that time; however, the alcohol use made for dangerous mistakes subsequent to that time.  The examiner stated that he "had difficulties adjusting to military service," and that he "continued to have difficulties in relationships after leaving the service."  The VA examiner also stated that "there is evidence that the Veteran had difficulties with interpersonal functioning before he joined the service;" however, it was opined that there was "no clear link between military service and his problems."

In February 2011, a VA examiner found that the Veteran met the criteria for adjustment disorder with mixed disturbances of emotions and conduct and assigned a GAF score of 55.  The VA examiner stated that the Veteran overreacted to the smell of smoke and got upset with the smell of smoke after having been exposed to it at the aircraft carrier in service and at work afterwards.  While in service, the Veteran admitted to having conduct problems, many of which were not detected by his superiors.  

During the examination, he was found also to have impaired impulse control, mild anxiety, sleep impairment, and rage.  His symptoms had been occurring for 17 years, which coincided with his stopping drinking alcohol.  In an addendum opinion in March 2012, the VA examiner opined that a review of the record showed that the Veteran became upset and enraged when he was around smoke of any kind including people who smoke.  The examiner stated that the Veteran was prone to lose control of his behavior under certain conditions.  His military history, however, according to the examiner, did not show that he was exposed to dangerous fires or explosive situations while in service-only after service.  The examiner found that the Veteran's adjustment disorder was not linked to his military experience. 

When examined in August 2012, a VA examiner found that the Veteran did not have a mental disorder that conformed to DSM-IV criteria including PTSD; however, he did have a few psychiatric symptoms of the PTSD spectrum.  He was also noted as having symptoms of difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Through various statements the Veteran has contended that he experienced anxiety attacks in service.  Specifically, his hand fractures in service, his history of violent behavior and anger problems, and his teeth grinding were proof that he had a psychiatric disability since service.  Moreover, he submitted several service personnel records that indicate psychological symptomatology, including an April 1971 record showing that he did not wish to join the "Shellbacks" order in the Navy. 

The April 2014 JMR determined that the previous VA examinations were inadequate in adjudicating the Veteran's service connection claim, and the Board remanded the matter in October 2014 for another VA examination.  In February 2015, an examiner conducted an in-person examination, reviewed his records, and took down his history and self-reported symptoms.  He was diagnosed with a chronic adjustment disorder and other specified trauma and stressor-related disorder pursuant to the DSM-V criteria.  The examiner commented that he had "[c]hronic adjustment disorder related to his experiences in the [U.S. Navy] during Vietnam."  

The Veteran reported that he did not engage in psychiatric treatment during service, except for one instance in Subic Bay when he was placed in jail for drinking and being out beyond liberty.  He stated that he was hitting his head and was transferred to a hospital where he was given some medication.  He stated that this instance was kept from his record.  He also recounted previously disclosed instances with fire and smoke during service.  He stated that he began using alcohol during service, which led to alcohol-related problems.  The examiner noted that his current symptoms included: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals, which interfere with routine activities; and, impaired impulse control, such as unprovoked irritability with periods of violence.  

The VA examiner opined that his chronic adjustment disorder, which was related to stressors from his military service, including the U.S. Navy, Vietnam, and aircraft carriers, was at least as likely as not etiologically related to his military service.  Moreover, the examiner indicated that bipolar disorder, obsessive compulsive disorder, major depression, anxiety disorder, mood disorder, depressive disorder, and intermittent explosive disorder were not etiologically related to service, and the examiner provided rationales for all of her opinions.  Specifically, in a March 2015 addendum medical opinion, this same examiner explained that during the February 2015 examination, the Veteran reported a history of exposure to distressing situations, including fires on the ship and hearing catapults slamming into the deck.  He also reported acting out, punching lockers, and threatening "lifers."  Furthermore, he described feeling frightened and having bad dreams while on the ship in service.  However, the examiner noted, these events were not documented in his service records.  Rather, this information was based on the Veteran's self-reported history.  The examiner further noted that his medical records do show a fractured hand, but there is no evidence that he was punching lockers.  The examiner further explained that her opinion that the Veteran's chronic adjustment disorder is directly related to stressors from his service was based on his self-reported history, and it was not based on his medical records, which she reviewed.  She stated that there are no records of mental health or substance abuse treatment in the service records.  

Based on the evidence of record and the facts stated above, the Board finds that after affording the Veteran the benefit of the doubt, an acquired psychiatric disorder other than PTSD, manifested by a chronic adjustment disorder, is etiologically related to his military service.  In particular, the Board notes that the Veteran is competent to report psychiatric symptoms and the circumstances surrounding such.  Although he was found psychiatrically normal during his separation examination and his Coast Guard Reserves examinations thereafter, and he denied psychiatric symptoms in his Reserves examinations, the Board notes that certain personnel records do show behavior that could reasonably be interpreted as expressing psychiatric disorder symptoms.  Moreover, several service treatment records show that he had hand fractures, which the Veteran later described were the result of his psychiatric symptoms in service, namely, violent outbursts.  Moreover, while the post-service evidence does not show complaints, diagnoses, or treatment related to his mental health until approximately 1998, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, or etiology of a disorder.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Furthermore, the Board acknowledges that the record includes several VA examinations, including the October 2008 VA examination, in which an examiner stated that there was no clear link between the Veteran's military service and his current psychiatric problems.  Likewise, the March 2012 VA examiner opined that the Veteran's adjustment disorder was not linked to his military experience.  However, these opinions were found to be inadequate by the April 2014 JMR.  Since then, a February 2015 VA examiner provided a positive nexus opinion for the Veteran's current chronic adjustment disorder.  Although this examiner clarified in March 2015 that her opinion was based on the Veteran's self-reported history, she did not alter her medical opinion regarding the cause of the Veteran's current psychiatric disorder.  The opinions of the February 2015 VA examiner, with an addendum opinion in March 2015, are highly probative evidence on the issue of etiology of these symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Additionally, this VA examiner's opinions have not been found to be inadequate, as opposed to the previous VA examiners' opinions.  Therefore, greater probative value is afforded to the opinions of the February 2015 VA examiner than the opinions of previous VA examiners as to the in-service onset and continuity of the Veteran's current chronic adjustment disorder. 

In sum, the more probative evidence supports the Veteran's claim.  After affording him the benefit of the doubt, the Board finds that his current chronic adjustment disorder is etiologically related to his military service.  Accordingly, the Board concludes the evidence is at least in equipoise in showing that service connection for an acquired psychiatric disorder other than PTSD is warranted.  Thus, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, manifested by a chronic adjustment disorder, is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


